Exceptions overruled. The plaintiff’s evidence went no further than to show that she fell on a “highly polished” floor; that she slipped and fell “when her heel hit something slippery” which she thought was wax as “she had hit wax before, and it seemed to her that it was wax because it was so fast.” There was no evidence of the presence at the place of the fall of any accumulation of any substance chargeable to the defendant’s negligence. The testimony of a heavy black streak on the sleeve and back of the plaintiff’s coat which “she would say . . . was grease” was not such evidence. Rosenthal v. Central Garage of Lynn, Inc. 279 Mass. 574, 576. Fitzgerald v. Cain’s Lobster House, Inc. 334 Mass. 702. Gersten-zang v. Kennedy & Co. Inc. 340 Mass. 174. Devery v. Stop & Shop, Inc. *771342 Mass. 777. The maintenance of a polished floor is not evidence of negligence. Kay v. Audet, 306 Mass. 337, 341. Gerstenzang case, supra. Compare Ventromile v. Malden Elec. Co. 317 Mass. 132; Young v. Food Fair, Inc. 337 Mass. 323.
Bobert J. Moran, for the plaintiff.
Earl H. Wright, for the defendant.